DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the application filed on 08/03/2020.
Claims 1-20 are currently pending and have been examined.





















Information Disclosure Statement

The Information Disclosure Statement filed on 01/06/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-6, 8,  11-16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (USPGP  2010/0312897 A1)hereinafter ALLEN, in view of Slemmer et al. (USPGP 2003/0233660 A1), hereinafter SLEMMER.

Claims 1, 11:
ALLEN as shown below discloses the following limitations:
receiving, by the one or more cloud servers, a first registration request from a first device for registering a first member of a group; (see at least paragraphs 0006-0008, 0052, 0055; Figures 3, 11 as well as associated and related text)
receiving, by the one or more cloud servers, a second registration request for registering a second member of the group at a second device; (see at least paragraphs 0037-0039, 0052, 0055; Figure 13 as well as associated and related text)
receiving, by the one or more cloud servers, a request from the first device associated with a first device identification (ID), wherein the request is to obtain a shared right of access for a digital asset for members associated with a group ID related to a first device ID of the first device and a second device ID of the second device; (see at least paragraphs 0007, 0008, 0073, 0074, 0037-0039, 0129, 0143; Figures 1, 6, 8 as well as associated and related text)
receiving, by the one or more cloud servers, a request from the second device to access the digital asset, the request identifying the second device ID; (see at least paragraphs 0007, 0008, 0073, 0074, 0037-0039, 0129, 0143; Figures 1, 6, 8 as well as associated and related text)
transmitting, by the one or more cloud servers in response to the request from the second device, the digital asset to the second device according the shared right of access based on a relationship between the first device ID, the second device ID, and the group ID. (see at least paragraphs 0073, 0074, 0037-0039, 0129, 0143; Figures 1, 8 as well as associated and related text)
ALLEN does not specifically disclose a group per se.  However, SLEMMER, in at least paragraph 0009 discloses a group of devices.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious ALLEN with the technique of SLEMMER because, “…there is a need for interaction between electronic devices within an environment involving communication with one another and coordination of activity to reduce the burden placed on the user.” (SLEMMER: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 3:
The combination of ALLEN/SLEMMER discloses the limitations as shown in the rejections above.  ALLEN further discloses the shared right of access comprises permission for downloading, installation, viewing, or combinations thereof.  See at least paragraph 0010.

Claims 3, 13:
The combination of ALLEN/SLEMMER discloses the limitations as shown in the rejections above.  SLEMMER further discloses receiving an indication from the first device that viewing of a first portion of the digital asset is paused, wherein transmitting the digital asset to the second device comprises transmitting a second portion of the digital asset to the second device after receiving the indication that the digital asset is paused, wherein the second portion is a remaining portion of the digital asset that continues after a pause at an end of the first portion.  See at least Figures 11-14, 26 as well as associated and related text; paragraphs 0074, 0077, 0078, and 0083.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN with the technique of SLEMMER because, “…there is a need for interaction between electronic devices within an environment involving communication with one another and coordination of activity to reduce the burden placed on the user.” (SLEMMER: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 4-6, 14-16:
The combination of ALLEN/SLEMMER discloses the limitations as shown in the rejections above.  SLEMMER further discloses:
the digital asset is limited by an expiration time.
the digital asset is available for download for a predetermined number of times.
the digital asset is installable, and wherein the digital asset is available for installation for a predetermined number of times.
See at least paragraphs 0084 and 0116.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN with the technique of SLEMMER because, “…there is a need for interaction between electronic devices within an environment involving communication with one another and coordination of activity to reduce the burden placed on the user.” (SLEMMER: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 8, 18:
The combination of ALLEN/SLEMMER discloses the limitations as shown in the rejections above.  ALLEN further discloses:
receiving, by the one or more cloud servers, an instruction from a group space owner to add an additional member of the group to a group space;
identifying, by the one or more cloud servers, the additional member by a member ID; and
notifying, by the one or more cloud servers, the additional member of an addition to the group space.
See at least paragraphs 0007, 0008, 0073, 0074, 0037-0039, 0129, 0143; Figures 1, 6, 8 as well as associated and related text.














Claims 7, 9, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over ALLEN/SLEMMER and further in view of Examiner’s OFFICIAL NOTICE.

Claims 7 and 17:
The combination of ALLEN/SLEMMER discloses the limitations as shown in the rejections above.  ALLEN/SLEMMER does not specifically disclose:
receiving, by the one or more cloud servers, a request to purchase digital content from a requesting member of the group;
receiving from a group space owner, by the one or more cloud servers, an approval to purchase the digital content; 
sharing, by the one or more cloud servers, the digital content among group members.
OFFICIAL NOTICE that it is old and well known in the digital rights management arts to purchase and share digital media and content.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN/SLEMMER with the technique of DRM because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Claims 9 and 10:
The combination of ALLEN/SLEMMER discloses the limitations as shown in the rejections above.  ALLEN/SLEMMER does not specifically disclose:
reformatting, by the one or more cloud servers, the digital asset from a first format compatible with the first device to a second format compatible with the second device.
the digital asset is transmitted as part of a streaming digital content delivery.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the digital rights management arts to reformat digital content for appropriate streaming purposes for suitable play on various devices.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALLEN/SLEMMER with the technique of formatting and streaming because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  


















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Vandewater et al.  Measuring Children’s Media Use in the Digital Age Issues and Challenges. (April 1, 2009).  Retrieved online 04/20/2020.  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2745155/. “In this new and rapidly changing era of digital technology, there is increasing consensus among media scholars that there is an urgent need to develop measurement approaches which more adequately capture media use the overarching goal of this paper is facilitate the development of measurement approaches appropriate for capturing children’s media use in the digital age. The paper outlines various approaches to measurement, focusing mainly on those which have figured prominently in major existing studies of children’s media use. We identify issues related to each technique, including advantages and disadvantages. We also include a review of existing empirical comparisons of various methodologies. The paper is intended to foster discussion of the best ways to further research and knowledge regarding the impact of media on children.”

Pew Research Center. Networked Families. (OCTOBER 19, 2008)
Retrieved online 04/20/2020. 
https://www.pewresearch.org/internet/2008/10/19/networked-families/
“Technology now permeates American households and has become a central feature of families’ day-to-day lives. American families are using a wide range of communication media to keep in contact with each other. Married couples with minor children stand out because they have higher rates of internet and cell phone usage, computer ownership and broadband adoption than other household configurations.”



Foreign Art:
MA et al. (WO 2010/108053 A1) discloses, “A live streaming system/method provides cross platform live streaming capabilities to mobile devices.  A file format compatible with legacy HTTP infrastructure is used to deliver media over a persistent connection.  Legacy client media players can dynamically change the encoded rate of the media delivered over a persistent connection.  Standard HTTP servers may be used without modification, leveraging standard media players embedded in mobile devices for seamless media delivery over wireless networks with high bandwidth fluctuations.”

KAHN et al. (EP 1575291 A2) discloses, “Video content from a direct broadcast satellite system is distributed between a host receiver and a client receiver.  A family pairing key is transmitted (600) from the direct broadcast satellite system to both the host and client receivers.  The family pairing key received by the host and client receivers is decrypted (602) using receiver keys uniquely associated with the host and client receivers, respectively.  Program materials are decrypted (712) at the host receiver using a media encryption key and then encrypted (722) at the host receiver using a copy protection key generated (716) by the host receiver using content information decrypted by the family pairing key.  The encrypted program materials are transferred (724) from the host receiver to the client receiver.  The encrypted program materials are decrypted (734) at the client receiver using the copy protection key.  Like the host receiver, the copy protection key is generated (728) by the client receiver using content information decrypted by the family pairing key.”









KIMURA (JP 2005/080012 A) discloses, “To individually manage the preference of each user by identifying a plurality of users by a simple operation. In a step S1, an image by which the classification of an operating user can be set is displayed.  In a step S2, it is determined whether the user performs an input for distinguishing users in the image displayed in the step S1.  When it is determined that the input for distinguishing the users is performed, the step is advanced to a step S3 to identify the user on the basis of the user input.  For example, only the preference information of the identified user is updated according to the user input.  In the step S2, when it is determined that no input for distinguishing the user is made, the user is not identified.  This invention is applicable to, for example, a video recorder shared by a plurality of users such as a family.”



















James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)